Order filed, May 01, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00117-CV
                                 ____________

                     MEMC PASADENA, INC., Appellant

                                         V.

RIDDLE POWER, LLC AND TRIAD ELECTRIC AND CONTROLS, INC.,
                        Appellee


                    On Appeal from the 151st District Court
                             Harris County, Texas
                      Trial Court Cause No. 2008-11010


                                     ORDER

      The reporter’s record in this case was due March 11, 2013. See Tex. R.
App. P. 35.1. On March 27, 2013, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.
      We order Delicia Struss and Karen DeShetler, the substitute court
reporters, to file the record in this appeal within 30 days of the date of this order.
No further extension will be entertained absent exceptional circumstances.
The trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed. See Tex. R. App. P. 35.3(c). If Delicia Struss and Karen
DeShetler do not timely file the record as ordered, we will issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                    PER CURIAM